Case 5:20-cv-00121-LGW-BWC Document 14 Filed 01/27/21 Page 1of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

KWANE TYREE DOZIER,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. case NuMBER; © ¥>20-!?!

WARDEN UPTON; and COMMISSIONER, GEORGIA
DEPARTMENT OF CORRECTIONS,

Defendants.

Cc Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Order of the Court entered this 26th day of January 2021, the
Plaintiff's motion to voluntarily dismiss his 42 U.S.C. § 1983 Complaint is GRANTED.

Therefore, Plaintiff's Complaint is DISMISSED without prejudice. This case stands CLOSED.

Approved by:

 

 

HON. ZISA GODBEY WOOD, JUDGE
UNJZED STATES DISTRICT COURT

UTHERN DISTRICT OF GEORGIA

a 24,272) John E. Triplett, Acting Clerk
t

 

 

Date / Clerk

 

GAS Rev 10/2020
